t c memo united_states tax_court ruth e neal petitioner v commissioner of internal revenue respondent docket no filed date j larry broyles for petitioner edwina l jones for respondent memorandum findings_of_fact and opinion swift judge the issue for decision is whether petitioner is entitled to equitable relief from joint_and_several_liability under sec_6015 with respect to the following unpaid federal income taxes that are attributable to income earned by petitioner’s former spouse as an anesthesiologist year amount dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in evans georgia in the late 1960s petitioner graduated with a b s in chemistry from xavier university located in new orleans louisiana in may of petitioner graduated with a medical degree from howard university college of medicine located in washington d c after graduating from medical school petitioner completed a 1-year internship and a 3-year radiology residency also at howard university hospital on date petitioner and alimam neal alimam were married at the time of their marriage petitioner wa sec_27 and alimam wa sec_28 years old this marriage was petitioner's first and alimam's second alimam also obtained a medical degree and in completed his medical residency in the department of anesthesiology at walter reed army medical center located in washington d c in at the end of petitioner's and of alimam’s medical residencies petitioner and alimam moved to augusta georgia where petitioner has been employed full time as a radiologist at the hospital affiliated with the medical college of georgia and since as a member_of_the_faculty at the medical college of georgia in petitioner received the georgia state medical association's medallion its highest honor for exemplary medical service and community contributions for years after moving to georgia in as part of his commitment to the army relating to the costs of his medical school education alimam was employed at the dwight david eisenhower army medical center as an anesthesiologist in after completing his commitment to the army alimam left military service and worked at the medical college of georgia for year and thereafter established his own medical practice from through the late 1990s including the years at issue herein alimam has maintained his own medical practice with a specialty in anesthesiology in and petitioner and alimam’s three children were born during the years at issue herein petitioner’s only significant source_of_income was her salary from her employment as a radiologist and as a faculty_member at the medical college of georgia each month petitioner’s salary was deposited into a separate checking account that she maintained during the years at issue herein alimam received income from his medical practice and from rental real_estate which real_estate he separately owned as discussed below during most of the years of their marriage including the years at issue herein petitioner herself from her income paid most of the family_expenses alimam paid only a limited portion of the family_expenses and alimam spent an exorbitant amount of his money on personal investments and other nonfamily matters using her income petitioner paid her own personal expenses one-half of the mortgage on the family residence and most of the expenses of the three children including the costs of the children’s clothing and school supplies private school tuition and various extracurricular activities such as football soccer gymnastics piano and ballet using her income petitioner also purchased the groceries and other household supplies petitioner during the years at issue private school tuition for the three children totaled dollar_figure a month spent little on herself and essentially all of petitioner’s income in each year was spent on family_expenses other than a mandatory state retirement fund to which petitioner contributed petitioner does not have significant savings using his income alimam generally paid the other half of the monthly mortgage the household utility bills payments due on the various cars he purchased the payments due on petitioner’s one car and his many personal expenses throughout their marriage petitioner and alimam maintained separate checking accounts and generally the monthly mortgage payments were made with checks written by alimam in alimam filed for bankruptcy petitioner also signed the bankruptcy petition at the time of the above bankruptcy alimam inaccurately told petitioner that the above bankruptcy and their poor financial situation were caused by various tax_shelter deductions which alimam had claimed on their joint federal_income_tax returns and which had been audited and disallowed by respondent resulting in large tax deficiencies in fact alimam and petitioner’s bankruptcy and tax problems related significantly to unpaid taxes attributable to alimam’s income from his medical practice around the same time petitioner had heard from friends and medical colleagues that they also had claimed tax_shelter deductions that had been disallowed by respondent and petitioner believed alimam’s explanation as to the reason for their financial difficulties and for the bankruptcy petition that was filed during the hearings relating to the above bankruptcy petitioner first learned that alimam had purchased in his own name among other assets a boat a villa in colorado six or seven cars and expensive fine art alimam had not informed petitioner of any of these purchases this first bankruptcy case was closed on date the record is unclear as to the resolution of this bankruptcy case a number of times during the years at issue due to alimam’s failure to pay household utility bills the family’s utilities were shut off and on one occasion in order to keep the utilities on petitioner pawned a rolex watch alimam had given her on date alimam again filed for bankruptcy and again petitioner signed this bankruptcy petition this time alimam inaccurately told petitioner that this second bankruptcy was caused by another audit by respondent in which respondent disallowed expenses claimed on their joint federal_income_tax returns filed in the early 1990s relating to alimam’s medical practice listed below are the assets included in the bankruptcy_estate and an indication of whether the assets at that time were held in the name of petitioner in the name of alimam or jointly the bankruptcy documents in evidence do not indicate whether the dollar amounts indicated for the assets reflect the estimated value or the cost of the assets asset real_property - martinez ga real_property - quincy fl real_property - augusta ga real_property - hilton head island sc checking accounts individual_retirement_account state retirement_plan mercedes automobile mercedes automobile dodge station wagon automobile ford ltd automobile ford thunderbird automobile mercedes automobile household goods clothes furs jewelry total petitioner alimam joint -- dollar_figure -- -- -- dollar_figure -- big_number -- -- -- -- -- -- big_number big_number -- -- dollar_figure dollar_figure dollar_figure -- dollar_figure -- big_number -- big_number -- -- big_number -- -- -- -- -- big_number -- -- -- big_number -- -- -- leased assets this second bankruptcy case was closed on date and the record is unclear as to the resolution of this bankruptcy case at some point prior to petitioner learned that alimam was having a number of extramarital affairs including a long- term affair with a woman whom with her child alimam financially supported on date as a result of alimam’s mismanagement of the marital finances including his failure to pay the taxes at issue herein alimam’s extramarital affairs and other marital problems petitioner with their three children left the marital home petitioner and alimam were divorced on date in the divorce decree of the superior court of columbia county state of georgia alimam was ordered to pay all outstanding joint federal income taxes as well as any other future tax_liability having been incurred during the course of the parties’ marriage in the divorce proceeding petitioner was not awarded alimony or any support payments from alimam alimam was ordered to pay monthly child_support of dollar_figure for the three children which child_support alimam paid only sporadically alimam was once incarcerated for failure to pay such child_support throughout their marriage and in spite of petitioner’s requests alimam did not provide to petitioner any financial information relating to his medical practice and petitioner was never shown any books_and_records relating to alimam’s medical practice during the years in issue all of petitioner’s annual income and her withheld taxes were reflected on forms w-2 wage and tax statement which petitioner gave to alimam each year prior to the preparation by alimam’s accountant of their joint federal_income_tax returns the taxes withheld from petitioner’s salary each year reflected essentially the total federal_income_tax liabilities that would have been due on petitioner’s income had petitioner filed separate federal_income_tax returns during the years at issue alimam did not have any taxes withheld from his income and alimam did not make any estimated_tax payments relating to his income in connection with the preparation of petitioner and of alimam’s joint federal_income_tax return for each of the years through alimam would gather the information relevant to the preparation of the tax returns including the forms w-2 that petitioner provided to him and take the information to his accountant the accountant would prepare the tax returns and give them to alimam alimam would sign the tax returns and then generally give the tax returns to petitioner to sign after which alimam would take the tax returns back from petitioner and mail to respondent the signed tax returns on their and federal_income_tax returns however alimam apparently signed petitioner’s signature year after year from through and without petitioner’s knowledge and also apparently without his accountant’s knowledge in his mailing to respondent of petitioner and alimam’s tax returns alimam would not include any payment of the tax balances shown to be due on the tax returns as filed which balances related to unpaid taxes attributable to alimam’s income from his medical practice specifically with regard to the years at issue herein on date alimam untimely mailed to respondent petitioner and alimam’s joint federal_income_tax return on which return petitioner and alimam’s total joint federal_income_tax liability was reflected as dollar_figure and on which return the only taxes shown as paid were the dollar_figure that petitioner had paid through income_tax_withholding on date alimam untimely mailed to respondent petitioner and alimam’s joint federal_income_tax return on which return petitioner and alimam’s total joint federal_income_tax liability was reflected as dollar_figure and on which return the only taxes shown as paid were the dollar_figure that petitioner had paid through income_tax_withholding on date alimam timely mailed to respondent petitioner and alimam’s joint federal_income_tax return on which return petitioner and alimam’s total joint federal_income_tax liability was reflected as dollar_figure and on which return the only taxes shown as paid were the dollar_figure that petitioner had paid through income_tax_withholding petitioner did not meet alimam’s accountant until sometime in soon after which petitioner and alimam separated petitioner and alimam’s joint federal_income_tax returns for and were accurately prepared by alimam’s accountant and respondent does not assert any_tax deficiencies in the taxes reported thereon petitioner understood and assumed that alimam when he mailed the above tax returns to respondent for and was including a payment for the full tax balances shown to be due as indicated above however alimam did not include any payments in his mailing to respondent of the and joint federal_income_tax returns twice petitioner’s wages or bank account were levied in partial collection of the above unpaid joint federal income taxes only in after separating from alimam and after speaking to alimam’s accountant and lawyer for the first time did petitioner learn that alimam had filed the above federal_income_tax returns without including payments of the tax balances shown to be due thereon on date petitioner made a timely election under sec_6015 for equitable relief from joint_and_several_liability relating to the above and unpaid taxes attributable to alimam’s income on date respondent issued a notice_of_determination denying petitioner’s request for equitable relief when notified of the instant court_proceeding alimam did not intervene and alimam does not challenge petitioner’s eligibility for equitable relief from joint_and_several_liability alimam was not called as a witness at trial as of the time of trial petitioner no longer has contact with alimam and alimam apparently is no longer licensed to practice medicine reflected in the table below for the years at issue are comparisons of petitioner’s and of alimam’s separate earned_income estimates of petitioner’s and of alimam’s separate federal_income_tax liabilities and the federal_income_tax payments that were made for each year reflecting primarily petitioner’s withheld taxes as well as the total amount of petitioner and of alimam’s joint federal_income_tax liability reported on the tax returns and not challenged by respondent amounts estimated for the separate sep tax_liabilities of petitioner and of alimam are based on respondent’s computations of the portions of petitioner and of alimam’s total joint federal income taxes for and that are attributable separately to petitioner and to alimam petitioner earned_income est sep year tax liab dollar_figure dollar_figure big_number big_number big_number big_number tax_payments dollar_figure big_number big_number alimam est sep earned_income tax liab dollar_figure dollar_figure big_number big_number big_number big_number tax_payments joint total_tax liability dollar_figure big_number big_number petitioner did not significantly benefit from alimam’s failure to pay the tax balances shown to be due on their joint federal_income_tax returns for and subsequent years petitioner has continued to have income taxes withheld from her salary has timely filed her separate individual federal_income_tax returns and has paid in full her federal_income_tax liabilities petitioner continues to support her three children financially two of whom are adults and not currently attending school on account of the bankruptcies unpaid tax_liabilities resulting poor credit and other financial problems arising from her marriage to alimam petitioner currently resides in a home and drives a car owned by friends since her divorce from alimam petitioner has not taken vacations either with the children or separately opinion generally taxpayers filing joint federal_income_tax returns are jointly and severally liable for all taxes due thereon sec_6013 taxpayers however may be relieved of joint_and_several_liability under limited circumstances described in sec_6015 c and f petitioner alleges that on the particular facts and circumstances of this case respondent abused his discretion under sec_6015 in denying equitable relief to petitioner from joint_and_several_liability respondent raises an issue as to the admissibility into evidence herein of facts not presented to respondent’s appeals_office during the administrative hearing asserts that he did not abuse his discretion in denying petitioner relief from joint_and_several_liability and for the first time in his opening post- trial brief raises a jurisdictional question as to whether we may review in this underpayment case respondent’s denial of sec_6015 relief in 122_tc_32 we held that we are not limited to a consideration of the facts presented to respondent’s appeals_office and in ewing sec_6015 provides equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability in respondent’s pretrial memorandum in respondent’s opening statement at trial throughout the trial and in respondent’s reply brief respondent makes no mention of the jurisdictional question only in respondent’s opening posttrial brief does respondent raise this jurisdictional question and only by way of an obscure sentence in the middle of arguments relating to other issues respondent does not identify this jurisdictional question as a discrete issue in this case and respondent provides no argument on this jurisdictional question v commissioner 118_tc_494 we held that we have jurisdiction to review claims for sec_6015 relief similar to petitioner’s claim under sec_6015 whether it would be inequitable for a requesting spouse to be held jointly liable for unpaid taxes requires a careful consideration of all possible factors that are relevant to the inquiry 101_fedappx_34 6th cir quoting 116_f3d_172 6th cir revg t c memo affg 119_tc_306 revproc_2000_15 sec_4 2000_1_cb_447 sets forth guidelines or factors to consider in deciding claims for equitable relief under sec_6015 as follows whether the requesting spouse will suffer economic hardship whether the requesting spouse at the time the return was signed had knowledge or reason to know that the liability reported on the return would not be paid whether the nonrequesting spouse has a legal_obligation to pay the unpaid joint federal income taxes whether the underpayments of joint federal income taxes are attributable to the nonrequesting spouse whether the spouses are separated or divorced whether the requesting spouse suffered abuse by the nonrequesting spouse whether the requesting spouse received significant benefit beyond normal support as a result of the underpayments of joint federal income taxes and whether the requesting spouse made a good_faith effort to comply with the federal_income_tax laws in years following the years to which the request for relief relates generally no single factor will control whether equitable relief will be granted in a particular case rather all relevant facts will be considered and weighed appropriately and the above guidelines are not intended to be exhaustive ewing v commissioner t c pincite revproc_2000_15 sec_4 for example other factors that have been considered by this court include whether an understatement or underpayment_of_tax was the result of concealment overreaching or other wrongdoing on the part of the nonrequesting spouse see eg ewing v commissioner t c pincite in lopez v commissioner tcmemo_2005_36 relief was not granted because although various facts weighed in favor of the taxpayer the taxpayer’s knowledge and financial resources weighed heavily against granting relief in keitz v commissioner tcmemo_2004_74 relief was granted because the taxpayer’s lack of knowledge of the underpayment outweighed the absence of economic hardship as listed below in this case it has been established that most of the guidelines or factors listed in revproc_2000_15 supra weigh in favor of granting petitioner relief from joint tax_liability for and with regard to the unpaid taxes attributable to alimam’s income from his medical practice under the divorce decree alimam has a legal_obligation to pay the unpaid taxes due for the years petitioner and alimam were married including and essentially all of the underpayments at issue herein are attributable to alimam petitioner and alimam are currently divorced petitioner did not receive a significant benefit from the unpaid taxes and petitioner has throughout her marriage with alimam and for subsequent years made a good_faith effort to comply with the tax laws with regard to her income the two remaining factors whether petitioner had knowledge of or reason to know of alimam’s nonpayment of the taxes due and whether petitioner would suffer economic hardship if not granted relief from joint_and_several_liability are more difficult questions petitioner’s knowledge of or reason to know of the nonpayment of the tax in determining whether petitioner at the time the tax returns were signed had knowledge or reason to know that the tax reported on the returns would not be paid relevant factors include petitioner’s level of education petitioner’s involvement in the family’s financial affairs petitioner’s lifestyle standard of living and spending patterns and alimam’s evasiveness and deceit concerning the marital finances see levy v commissioner tcmemo_2005_92 citing 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 872_f2d_1499 11th cir affg t c memo respondent argues that petitioner should be regarded as having had constructive knowledge of the nonpayment by alimam of the taxes reflected on petitioner and alimam’s and joint federal_income_tax returns respondent argues that the unpaid taxes contributing to the bankruptcy filings and the garnishment of petitioner’s wages should have put petitioner on notice that alimam would not pay the taxes for and to the contrary alimam misrepresented to petitioner that the unpaid taxes for years before related to tax deficiencies that had been determined by respondent which explanation petitioner believed and which belief we find reasonable and credible respondent argues that petitioner should be treated as having had constructive knowledge that the taxes reflected on the tax returns for and would remain unpaid because she had a duty_of inquiry on the particular facts of this case however where among other things filed tax returns accurately reflected the correct_tax liabilities nonpayment of the balances of the taxes shown to be due on the returns was concealed by alimam and petitioner was not otherwise put on notice of the nonpayment we will not treat petitioner as having had constructive knowledge of the unpaid taxes relating to alimam’s income economic hardship generally economic hardship for purposes of sec_6015 is defined as the inability to meet basic living_expenses 101_fedappx_34 6th cir affg t c memo citing sec_301_6343-1 proced admin regs petitioner argues that in spite of the salary she receives as a medical doctor she would suffer economic hardship if not granted equitable relief herein petitioner notes that she supports her youngest child and her two older children that each month she just breaks even with her finances and that she has a poor credit rating although for many years petitioner has experienced financial problems as the result of alimam’s conduct and although petitioner does not have any significant equity in any assets the facts before us are inconclusive as to the degree to which petitioner would suffer economic hardship if she were denied sec_301_6343-1 proced admin regs provides-- economic hardship-- i general_rule the levy is creating an economic hardship due to the financial condition of an individual taxpayer this condition applies if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses relief from joint liability herein we note particularly that no financial records as to petitioner’s net_worth were placed in evidence conclusion taking into account all of the facts and circumstances before us in this case and balancing the above relevant guidelines and factors we conclude that it would be inequitable to hold petitioner liable for the balances due relating to petitioner and alimam’s and joint federal_income_tax liabilities and that are attributable to alimam we note particularly the following alimam’s legal_obligation relating to the unpaid taxes the fact that the taxes in issue are attributable to alimam’s income alimam’s deception with regard to his investments and nonpayment of the taxes due the absence of any significant benefit to petitioner from alimam’s failure to pay the taxes alimam’s exclusion of petitioner from the tax_return preparation process and from his financial affairs petitioner’s payment of the majority of the family’s expenses and her continued support of the children and petitioner’s payment every year of the federal income taxes attributable to her income on the facts of this case under sec_6015 petitioner is entitled to equitable relief from joint_and_several_liability with respect to the unpaid taxes at issue herein to reflect the foregoing decision will be entered under rule the rule computation in this case is to take into account the nominal unpaid taxes for and that appear to be attributable to petitioner’s income
